—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 2, 1998 {People v Stewart, 248 AD2d 414), affirming a judgment of the Supreme Court, Queens County, rendered August 28, 1995, and an order of the same court dated April 30, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Joy, Altman and H. Miller, JJ., concur.